Case: 11-30004     Document: 00511609989         Page: 1     Date Filed: 09/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 22, 2011
                                     No. 11-30004
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

KEITH J. BROUSSARD,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:10-CR-159-1


Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Keith J. Broussard          was charged        with mailing a threatening
communication to an employee of the Social Security Administration. Broussard
threatened to physically injure and forcibly rape the recipient of the
communication. Broussard sought a downward departure to a sentence of
probation because he suffers from epileptic seizures and was frustrated because
he was not granted disability benefits. At sentencing, the district court noted
and rejected the arguments for a downward departure. The district court

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30004   Document: 00511609989      Page: 2   Date Filed: 09/22/2011

                                  No. 11-30004

considered the factors contained in 18 U.S.C. Section § 3553(a) and the
Sentencing Guidelines. After contemplating these factors, the district court
choose a non-guidelines sentence, above the recommended range, and sentenced
Broussard to serve five years in prison.
      On appeal, Broussard does not challenge any procedural aspect of his
sentence, but he argues that his sentence is substantively unreasonable
considering the § 3553(a) factors and his physical problems.          We review
sentencing decisions for reasonableness and use the abuse of discretion standard
when determining whether a given sentence is in fact reasonable. United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). A non-guidelines
sentence is unreasonable if “it (1) does not account for a factor that should have
received significant weight, (2) gives significant weight to an irrelevant or
improper factor, or (3) represents a clear error of judgment in balancing the
sentencing factors.” United States v. Smith, 440 F.3d 704, 708 (5th Cir. 2006).
      The district court made no procedural errors and stated permissible
reasons for its choice of sentence. See Smith, 440 F.3d at 710. Broussard has
failed to show that the district court abused its discretion in going above the
recommended range and that his sentence is substantively unreasonable.
      AFFIRMED.




                                        2